Title: To Thomas Jefferson from Patrick Gibson, 9 December 1820
From: Gibson, Patrick
To: Jefferson, Thomas


 Sir
Richmond
9th Decr 1820.
Your favor of the 15th Ulto inclosing a blank note was received in the due course of mail, but too late to renew your note in bank due the 14th for which I had to substitute another in the meantime—Flour has fallen below anything I have ever yet known, and from the great anxiety shown by the Holders to sell, there is every appearance of its being still lower, it is now offering at 3½$ and no purchasers, and even at this price, neither the Northern nor European markets hold out any encouragement to speculators—Wheat 60 Cents—I have not yet received any of your flour—With much respectI am Sir, Your obt servtPatrick Gibson